                                                                      Case 2:18-cv-00906-GMN-NJK Document 34 Filed 01/25/19 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for Bayview Loan Servicing, LLC
                                                            8
                                                                                               UNITED STATES DISTRICT COURT
                                                            9
                                                                                                      DISTRICT OF NEVADA
                                                            10
                                                                 JAYNE G. SAMET,                                       Case No. 2:18-cv-00906-GMN-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                               Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                         STATUS REPORT
                                                                 v.
AKERMAN LLP




                                                            13                                                         AND
                                                                 BAYVIEW    LOAN  SERVICING,   LLC;
                                                            14   EQUIFAX INFORMATION SERVICES, LLC;                    MOTION FOR ADDITIONAL TIME TO
                                                                 EXPERIAN INFORMATION SOLUTIONS,                       RESPOND TO COURT'S ORDER, ECF
                                                            15   INC.                                                  NO. 30

                                                            16                                 Defendants.

                                                            17

                                                            18            Bayview Loan Servicing, LLC submits the following status report, and requests additional
                                                            19   time to respond to this court's order requiring dismissal papers regarding Bayview to be filed by
                                                            20   January 25, 2019, ECF No. 30.
                                                            21            Plaintiff Jayne G. Samet and Bayview agreed to material terms for settlement of this matter
                                                            22   on September 12, 2018, at which time Ms. Samet filed a notice of settlement.1 ECF No. 27. On
                                                            23   September 20, 2018, Bayview learned of actions taken by Ms. Samet in a recently filed foreclosure
                                                            24   mediation petition, case no. A-18-783087-FM in the Eighth Judicial District Court, District of
                                                            25   Nevada (foreclosure mediation case), that are inconsistent with both the admissions she made in
                                                            26   her prior bankruptcy case and the terms of settlement between Ms. Samet and Bayview in this case.
                                                            27
                                                                 1
                                                            28     The material terms of the settlement are confidential. Bayview may disclose the terms of the
                                                                 settlement under seal to the extent the court wishes to know the terms of the settlement.
                                                                 47625030;1
                                                                      Case 2:18-cv-00906-GMN-NJK Document 34 Filed 01/25/19 Page 2 of 2




                                                            1    Since September 20, 2018, Bayview has sought clarification from Ms. Samet on multiple occasions

                                                            2    as to how she wishes to proceed as a result.

                                                            3              On January 14, 2019, this court entered its order requiring dismissal paperwork to be filed by

                                                            4    January 25, 2019. ECF No. 30. On January 16, 2018, Ms. Samet offered to dismiss this lawsuit,

                                                            5    without complying with the terms of the settlement between the parties.

                                                            6              Bayview's attorneys have forwarded this proposal to Bayview and Bayview's attorneys for

                                                            7    the foreclosure mediation case. Bayview and its attorneys in both actions have not yet had a chance

                                                            8    to fully assess how to proceed in light of the settlement/prior bankruptcy and Ms. Samet's

                                                            9    inconsistent actions in the foreclosure mediation case. Accordingly, Bayview requests additional

                                                            10   time, up to and including 45 days or until March 11, 2019,2 for the parties to file dismissal
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   paperwork or otherwise seek court involvement concerning this case.
                      LAS VEGAS, NEVADA 89134




                                                            12             DATED this 25th day of January, 2019.
AKERMAN LLP




                                                                                                                        AKERMAN LLP
                                                            13

                                                            14                                                          /s/ Natalie L. Winslow______________
                                                                                                                        DARREN T. BRENNER, ESQ.
                                                            15                                                          Nevada Bar No. 8386
                                                                                                                        NATALIE L. WINSLOW, ESQ.
                                                            16                                                          Nevada Bar No. 12125
                                                                                                                        1635 Village Center Circle, Suite 200
                                                            17
                                                                                                                        Las Vegas, NV 89134
                                                            18                                                          Telephone:      (702) 634-5000
                                                                                                                        Facsimile:      (702) 380-8572
                                                            19                                                          Attorneys for Bayview Loan Servicing, LLC

                                                            20

                                                            21          IT IS SO ORDERED.
                                                                        Dated: January 28, 2019
                                                            22          .
                                                            23          .
                                                                        _____________________________
                                                            24          Nancy J. Koppe
                                                                        United States Magistrate Judge
                                                            25

                                                            26

                                                            27

                                                            28   2
                                                                     The foreclosure mediation is currently set for March 5, 2019.
                                                                                                                    2
                                                                 47625030;1
